
	
		I
		112th CONGRESS
		1st Session
		H. R. 914
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Connolly of
			 Virginia (for himself, Mr.
			 Bilbray, Mr. Cummings,
			 Mr. Sarbanes,
			 Mrs. Maloney,
			 Ms. Norton,
			 Mr. Moran,
			 Mr. Price of North Carolina, and
			 Mr. Meeks) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To improve Federal internships by expanding the
		  conversion rate of Federal interns to full-time employees, establish consistent
		  tracking mechanisms among Executive agencies for internship programs, and
		  accelerate adoption of internship best management practices by Executive
		  agencies.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Internship Improvement
			 Act.
		2.Federal Internship
			 Programs
			(a)In
			 generalSubchapter I of
			 chapter 31 of title 5, United States Code, is amended by inserting after
			 section 3111 the following:
				
					3111a.Federal
				internship programs
						(a)Internship
				coordinatorThe head of each
				agency operating an internship program shall appoint an individual within such
				agency to serve as an internship coordinator.
						(b)Online
				information
							(1)AgenciesThe
				Office of Personnel Management shall make publicly available on the
				Internet—
								(A)the name and
				contact information of the internship coordinator for each agency; and
								(B)information
				regarding application procedures and deadlines for each internship
				program.
								(2)Office of
				Personnel ManagementThe Office of Personnel Management shall
				make publicly available on the Internet links to the websites where the
				information described in paragraph (1) is displayed.
							(c)Centralized
				databaseThe Office shall
				establish and maintain a centralized electronic database that contains the
				names, contact information, and relevant skills of individuals who have
				completed or are nearing completion of an internship program and are currently
				seeking full-time Federal employment.
						(d)Exit interview
				requirementThe agency
				operating an internship program shall conduct an exit interview, and administer
				a survey (which shall be in conformance with such guidelines or requirements as
				the Office shall establish to ensure uniformity across agencies), with each
				intern who completes such program.
						(e)Report
							(1)In
				generalThe head of each agency operating an internship program
				shall annually submit to the Office a report assessing such internship
				program.
							(2)ContentsEach
				report required under paragraph (1) for an agency shall include, for the 1-year
				period ending on September 1 of the year in which the report is
				submitted—
								(A)the number of interns who participated in
				an internship program at such agency;
								(B)information
				regarding the demographic characteristics of interns at such agency, including
				educational background;
								(C)a description of the steps taken by such
				agency to increase the percentage of interns who are offered permanent Federal
				jobs and the percentage of interns who accept the offers of such jobs, and any
				barriers encountered;
								(D)a description of
				activities engaged in by such agency to recruit new interns, including
				locations and methods;
								(E)a description of
				the diversity of work roles offered within internship programs at such
				agency;
								(F)a description of
				the mentorship portion of such internship programs; and
								(G)a summary of exit
				interviews conducted and surveys administered by such agency with respect to
				interns upon their completion of an internship program at such agency.
								(3)SubmissionEach
				report required under paragraph (1) shall be submitted to the Office between
				September 1 and September 30 of each year. Not later than December 30 of each
				year, the Office shall submit to Congress a report summarizing the information
				submitted to the Office in accordance with paragraph (1) for such year.
							(f)DefinitionsFor
				purposes of this section—
							(1)the term internship program
				means—
								(A)a volunteer
				service program under section 3111(b);
								(B)the Student
				Educational Employment Program (hereinafter SCEP), as
				established under section 213.3202 of title 5 of the Code of Federal
				Regulations (as in effect on January 1, 2009); and
								(C)a program operated by a nongovernment
				organization for the purpose of providing paid internships in agencies pursuant
				to a written agreement comparable to an SCEP agreement under section
				213.3202(b)(12) of title 5 of the Code of Federal Regulations (as in effect on
				January 1, 2009);
								(2)the term intern means an
				individual participating in an internship program; and
							(3)the term
				agency means an Executive agency.
							.
			(b)Clerical
			 amendmentThe table of sections for chapter 31 of title 5, United
			 States Code, is amended by inserting after the item relating to section 3111
			 the following:
				
					
						3111a. Federal internship
				programs.
					
					.
				  
			
